DETAILED ACTION
In response to the office action mailed 02/03/2022, the amendments were received 06/06/2022:
Claims 1 and 3 were amended.
Claim 8 is new.
Claims 1-8 are pending.
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 06/06/2022, with respect to independent claims 1 and 3 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. Applicant argues that the prior art of record fail to teach the newly amended claim limitations of independent claims 1 and 3, which include, “a same and single diffraction grating” in claim 1 and “a plurality of grating elements supported by said structure and arranged to receive an X-ray beam” in claim 3.  Applicants further argue that the prior art of record fail to teach the details of “changing the phase of the X-ray beam into a quadratic phase or a spherical-cap phase” as previously recited in the claim.  After further consideration, examiner agrees that the prior art of record is silent with respect to the phase of the X-ray and how it is changed by the grating.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 20170319149 (Koehler), disclose a method for performing phase contrast X-ray imaging, comprising: illuminating a region of interest (Fig. 1 and 2, via 12); imparting a first phase dependence and a second phase dependence to the received illumination using a single diffraction grating (Fig. 12 and 13); and detecting the illumination imparted with the first and second phase dependence (Fig. 2, via 6). 
However, the prior art of record fail to teach the details of imparting a first phase dependence and a second phase dependence to the received illumination using a same and single diffraction grating.  Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2 and 8 are allowed by virtue of their dependence.
Regarding claim 3, the best prior art, US 20170319149 (Koehler), disclose a grating for performing phase contrast X-ray imaging, comprising: a support structure (Fig. 1, 16); and a plurality of grating elements arranged to receive an X-ray beam therethrough (Fig. 1 and 2). 
However, the prior art of record fail to teach the details of a plurality of grating elements supported by said support structure and arranged to receive an X-ray beam therethrough, wherein the grating is adapted to change the phase of the X-ray beam in a quadratic or spherical-cap form. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 4-7 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884